DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions and Claim Status
	Applicants’ amendments and arguments filed 4/4/22 are acknowledged. Any rejection or objection not addressed below is withdrawn based on the amendments.
Previously, Group 1 and the species of SEQ ID NO: 169 were elected. 
Since the elected peptide/conjugate does not include all of the features of claims 11, 14-21 and 25-26 such claims are drawn to non-elected species. Although the elected species does not necessarily read on claims 12 and 25, such claim has been included in the instant examination.
Claims 11, 14-21 and 26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/23/21.
Claims 1-3, 5-6, 8 and 22-23 have been canceled.
Claims 4, 7, 9-10, 12-13 and 24-25 are being examined.

Priority
This application is a 371 of PCT/GB2019/051740 06/21/2019 and claims foreign benefit of UNITED KINGDOM 1810250.9 06/22/2018, UNITED KINGDOM 1815684.4 09/26/2018, UNITED KINGDOM 1818499.4 11/13/2018 and UNITED KINGDOM 1904632.5 04/02/2019.

Specification
The disclosure is objected to because of the following informalities: 
Applicants have amended claim 4 with respect to the X7 variable to replace ‘3,4-diydroxy-phenylalanine’ with ‘3,4-dihydroxy-phenylalanine’ on the basis that there is a typographical error (page 37 2nd to last paragraph of the reply 4/4/22). If there is a typographical error, the specification (see sections 0048 and 0055 of the corresponding PGPub) should be corrected as well.
The amendment to claim 4 has been treated as including no new matter.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
	Claims were previously rejected under 112. Since the claims have been amended the rejection is updated to correspond to the instant claims.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 7, 9-10 and 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 4 recites SEQ ID NO: 82 which contains ‘Hse(Me)’. The abbreviation section of the specification (page 96) refers to ‘Hse(me)’ which is not necessarily the same as Hse(Me). Further, neither the claims or the specification definition clarify the location of the methyl group since it could be N-methyl, alpha-methyl or O-methyl. Claim 7 refers to X9 which also refers to HSe(Me) which is unclear for the same reason. Dependent claims 12-13 do not clarify any of the issues and are rejected for the same reasons.
The fourth to last line of 4 has been amended to recited ‘D-H represents D-amino acid His’. There is insufficient antecedent basis for this limitation in the claim since ‘D-H’ does not appear in the claim. It is unclear if D-H is a required element of one of the compounds thus making the scope of the claim unclear. Claim 9 does recite ‘D-H’ but the phrase is not defined within claim 9.
Claims 9 and 10 recite at numerous locations ‘MeO-dPEG12’. The structure of ‘MeO-dPEG12’ is unclear because that exact phrase is not defined. It is unclear what effect the ‘d’ in front of the ‘P’ has on the overall structure. It is unclear if PEG represents a tripeptide or polyethylene glycol. 
Claim 10 recites (D-K) (BCY7282). It is unclear if this is Asp-Lys or the D-amino form of Lys.

Response to Arguments - 112
Applicant's arguments filed 4/4/22 have been fully considered but they are not persuasive with respect to the rejection set forth above.
Although applicants argue that the claims have been amended, the amended claims are addressed above.
Although applicants argue that ‘MeO-dPEG12’ is a 12 unit PEG, such definition is not set forth nor does applicants argument account for the ‘d’ in the term.

Double Patenting
	Claims were previously rejected based on the patent or application cited below. Since the claims have been amended and new claims added the rejections are updated to correspond to the instant claims. Application 16/941,614 has matured into US 11,306,123 so the rejection has been updated accordingly.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 4, 7, 9-10, 12-13 and 24-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 11180531 (531). Although the claims at issue are not identical, they are not patentably distinct from each other.
	531 recites a peptide ligand specific for Nectin-4 that is SEQ ID NO:1 (claim 1) and a scaffold and loop sequence (claim 1) and salts (claim 8). 531 recites human nectin-4 (claim 9). 531 reciters BCY8234 (claim 2 first compound)
In relation to the configuration and sequences as in claims 4, 7, 9-10, and 24-25, 531 recites a peptide ligand specific for Nectin-4 that is SEQ ID NO:1 (claim 1) which is the elected species and reads on instant SEQ ID NO: 169. 531 recites a scaffold and loop sequence (claim 1). 531 further recites BCY8234 (claim 2 first compound) which is recited in claims 9-10 and 24-25.
In relation to nectin as recited in claim 4 and 13, 531 recites human nectin-4 (claim 9).
In relation to claim 12, 531 recites salts (claim 8).

Claims 4, 7, 9-10, 12-13 and 24-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 20-41 of copending Application No. 17/491,078 (reference application; ‘078’). Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
078 recites a bicyclic peptide (claim 20 specifically BCY8324). 078 recites BCY8324 with an N-terminal B-Ala[Sar10] (claim 20). 078 recites a salt (claim 28).
In relation to the configuration and sequences as in claims 4, 7, 9-10, and 24-25, 531 recites BCY8324 (claim 20) which reads on instant SEQ ID NO: 169. 078 shows in claim 20 a scaffold and loop sequences. 078 recites BCY8324 with an N-terminal B-Ala[Sar10] (claim 20) which is recited in claims 9-10 and 24-25 (compare BCY8234).
In relation to nectin as recited in claims 4 and 13, 078 recites a bicyclic peptide (claim 20 specifically BCY8324) which is the elected species so it would function as claimed.
In relation to claim 12, 078 recites a salt (claim 28).

Claims 4, 7, 9-10, 12-13 and 24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 17/062,662 (reference application; ‘662’). Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
662 recites a bicyclic peptide (specifically BCY8116 SEQ ID NO: 52 in claim 1 page 10). 662 recites a salt (claim 15).
In relation to the configuration and sequences as in claims  4, 7 and 9-10, 662 recites a bicyclic peptide (specifically BCY8116 SEQ ID NO: 52 in claim 1 page 10) which corresponds to the elected species. In relation to claim 24, 662 recites BCY8116 (claim 1). 662 recites a scaffold and loop sequence (claim 1b).
In relation to nectin as recited in claims 4 and 13, 662 recites a bicyclic peptide (specifically BCY8116 SEQ ID NO: 52 in claim 1) which corresponds to the elected species so it would function as claimed.
In relation to claim 12, 662 recites a salt (claim 15).

Claims 4, 7, 9-10, 12-13 and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11306123 (123). Although the claims at issue are not identical, they are not patentably distinct from each other.
	123 recites a peptide ligand specific for Nectin-4 that is SEQ ID NO:1 (claim 1) and salts (claim 3). 
In relation to the configuration and sequences as in claims 4, 7, 9-10, and 24, 123 recites a peptide ligand specific for Nectin-4 that is SEQ ID NO:1 (claim 1) which is the elected species and reads on instant SEQ ID NO: 169 which is specifically recited in claim 24. 123 recites (claim 1) and shows scaffolds and loop sequences (claim 2).
In relation to nectin as recited in claim 4 and 13, 123 recites nectin-4 (claim 1) and has the sequence of the elected species so would function as claimed.
In relation to claim 12, 123 recites salts (claim 3).

Claims 4, 7, 9-10, 12-13 and 24  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-36 of copending Application No. 16/872,097 (reference application; ‘097’). Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
097 recites a bicyclic peptide (specifically SEQ ID NO: 11 in claim 32). 097 recites a salt (claim 18).
In relation to the configuration and sequences as in claims 4, 7 and 9-10 and 24, 097 recites a bicyclic peptide (specifically SEQ ID NO: 11 in claim 32) which corresponds to the elected species. 097 recites a scaffold and loop sequence (claim 1).
In relation to nectin as recited in claims 4 and 13, 097 recites a bicyclic peptide (specifically SEQ ID NO: 11 in claim 32) which corresponds to the elected species so it would function as claimed.
In relation to claim 12, 097 recites a salt (claim 18).

Response to Arguments – double patenting
Applicant's arguments filed 4/4/22 have been fully considered but they are not persuasive with respect to the rejections set forth above.
	Although applicants argue that the claims have been amended, the amended claims are addressed above.
	Although applicants argue that 078 recites a conjugate, instant claim 4 uses the open-ended comprising language (see MPEP 2111.03) and thus allows for other components.
Although applicants argue that 662 recites 2 peptides, instant claim 4 uses the open-ended comprising language (see MPEP 2111.03) and thus allows for other components.
Although applicants argue that 614 recites 3 peptides, instant claim 4 uses the open-ended comprising language (see MPEP 2111.03) and thus allows for other components.
Although applicants argue that 097 recites 2 peptides, instant claim 4 uses the open-ended comprising language (see MPEP 2111.03) and thus allows for other components.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD T NIEBAUER whose telephone number is (571)270-3059. The examiner can normally be reached M - F 6:30 - 2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RONALD T. NIEBAUER
Primary Examiner
Art Unit 1658



/RONALD T NIEBAUER/Examiner, Art Unit 1658